Title: John Adams to Samuel Partridge, 25 May 1786
From: Adams, John
To: Partridge, Samuel


          
            
              Sir
            
            

              

              May 25th. 1786.
            
          

          I yesterday received yours of the 6th.
            of April & have scarcely time to advise you, before the sailing of Capt. Bigelow that I have received from Congress the papers
            relative to the Goods taken by order of General Howe—I feel for you & your
            fellow sufferers whose case is as hard and unjust as can well be conceived: but as my
            orders are discretionary as to the time of applying I am much embarrassed—I am not to
            apply without a prospect of success: Now so far from having any prospect of success, I
            am certain of having none, in short I was never in my Life in a situation so
            discouraging as at present, Knowing that many thousands of my friends & fellow
            Citizens are looking to me for relief from distresses of various Kinds and at the same
            time seeing & feeling that I have it not in my power, to afford them the
            least—whatever may be practicable, with my feeble powers forces, you may
            depend upon shall be done! 
          but it would be cruel to deceive you with false hopes and I assure
            you I have myself no real ones—My Countrymen have not yet any adequate Idea, how
            general, how universal an unfavourable disposition towards them, is in this Kingdom—I
            am

          
            
              J. A—
            
          
        